1

2

3                                        UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                        ***

6
      ELIZABETH CARLEY,
7
                            Plaintiff,
8                                                           2:17-cv-02346-JAD-VCF
      vs.                                                   ORDER
9     WARDEN NEVEN, et al.,
10                          Defendants.

11

12          Before the court is Plaintiff’s Second Motion Requesting Service on Beebe Clark (ECF No. 33).
13          The Summons on Beebe Clark was returned unexecuted on February 12, 2019. (ECF No. 29).
14   Carley has provided a new address for Beebe Clark. (ECF NO. 33).
15          Plaintiff has given sufficient reason for the court to grant her request to serve defendant Clark.
16          Accordingly,
17          IT IS HEREBY ORDERED that is Plaintiff’s Second Motion Requesting Service on Beebe Clark
18   (ECF No. 33) is GRANTED.
19          The Clerk of Court is directed to issue Summons to Beebe Clark at the address provided by
20   Plaintiff in ECF NO. 33 and deliver same to the U.S. Marshal for service. The clerk is directed to mail to
21   plaintiff the USM-285 form. The clerk is directed to send copy of the Complaint, Summons, and copy of
22   this order to the U.S. Marshal for service on Beebe Clark. Plaintiff has twenty (20) days within which to
23   furnish to the U.S. Marshal the required USM-285 form.
24          Within twenty (20) days after plaintiff receives copy of the completed USM-285 form from the
25   U.S. Marshal, plaintiff must file a notice with the court stating if defendant was served.
1           IT IS FURTHER ORDERED that the time to effectuate service on Beebe Clark is extended to

2    April 30, 2019.

3

4           DATED this 25th day of March, 2019.
                                                          _________________________
5                                                         CAM FERENBACH
                                                          UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
